 Case 17-03883     Doc 107     Filed 11/14/18 Entered 11/14/18 11:47:42       Desc Main
                                Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                                )      Chapter 11
                                                 )
ATHANAS FENCE CO., INC.,                         )      No. 17-03883
                                                 )
                                   Debtor.       )      Judge Timothy A. Barnes

                                       NOTICE

TO:       Office of U.S. Trustee - Via CM/ECF System
          Elizabeth L. Janczak - Via CM/ECF System
          Susan A. Stoddard - Via CM/ECF System
          Raseq Moizuddin - Via CM/ECF System
          See Attached List, Via U.S. Mail


          PLEASE TAKE NOTICE that on the 5th day of December, 2018, at the hour of
10:30 a.m. or as soon thereafter as counsel may be heard, I shall appear before the
Honorable TIMOTHY A. BARNES, Bankruptcy Judge, in Courtroom No. 744, or before
such other Judge as may be sitting in his place and stead, U. S. District Courthouse, 219
South Dearborn Street, Chicago, Illinois, and then and there present the attached Motion,
at which time and place you may appear, if you so see fit.


                                         /s/ Joseph E. Cohen
                                         JOSEPH E. COHEN
                                         105 West Madison Street, Suite 1100
                                         Chicago, IL 60602
                                         312/368-0300
STATE OF ILLINOIS       )
                        ) SS
COUNTY OF C O O K       )

          JOSEPH E. COHEN, being first duly sworn on oath, deposes and states that he
served a copy of the foregoing Notice together with a copy of the Motion attached thereto,
directed to the persons above, via Electronic System or the U.S. Mails at Chicago, Illinois,
this 14th day of November, 2018.

                                         /s/ Joseph E. Cohen
                  Case
Label Matrix for local    17-03883
                       noticing          Doc 107Athanas
                                                   Filed   11/14/18
                                                        Fence Co., Inc. Entered 11/14/18 11:47:42      Desc
                                                                                           U.S. Bankruptcy  CourtMain
0752-1                                               Document
                                                1013 Half Day Road     Page 2 of 5         Eastern Division
Case 17-03883                                     Highland Park, IL 60035-1825                 219 S Dearborn
Northern District of Illinois                                                                  7th Floor
Chicago                                                                                        Chicago, IL 60604-1702
Wed Nov 14 10:38:26 CST 2018
AT&T                                              Chase                                        Chase
PO Box 5080                                       Cardmember Services                          P.O. Box 33035
Carol Stream, IL 60197-5080                       P.O. Box 1423                                Louisville, KY 40232-3035
                                                  Charlotte, NC 28201-1423


Chase                                             Chase Merchant Services                      Citi Business
P.O. Box 9001022                                  7106 63rd Street                             P.O. Box 9001037
Louisville, KY 40290-1022                         Lubbock, TX 79407-8203                       Louisville, KY 40290-1037



Department of Treasury-Internal Revenue Serv      DexMedia                                     Do It Best Corp
PO Box 7346                                       P.O. Box 619009                              c/o TD Retail Card Services
Philadelphia, PA 19101-7346                       Dallas, TX 75261-9009                        P.O. Box 731
                                                                                               Mahwah, NJ 07430-0731


Eagle Fence Distributing, LLC                     Eagle Fence Distributing, LLC                Eagle Fence Distributing, LLC
Freeborn & Peters LLP                             Freeborn & Peters LLP c/o Elizabeth L. J     c/o Freeborn & Peters, LLP
c/o Elizabeth L. Janczak                          311 South Wacker Drive, Suite 3000           311 S Wacker Drive, Ste 3000
311 S. Wacker Drive, Suite 3000                   Chicago, IL 60606-6683                       Chicago, IL 60606-6683
Chicago, IL 60606-6679

Exxon Mobil                                       Hibu Inc fka Yellowbook Inc                  Hibu Inc. - West
P.O. Box 78001                                    c/o RMS Bankruptcy Recovery Services         P.O. Box 660052
Phoenix, AZ 85062-8001                            P.O. Box 361345                              Dallas, TX 75266-0052
                                                  cOLUMBUS, OH 43236-1345


Ila Lemonis                                       Illinois Department of Employment Security   (p)ILLINOIS DEPARTMENT OF REVENUE
c/o Latimer Levay Fyock, LLC                      33 South State Street                        BANKRUPTCY DEPARTMENT
55 W. Monroe St, Ste 1100                         Chicago, Illinois 60603-2808                 P O BOX 64338
Chicago, IL 60603-5128                            Attn: Bankruptcy Unit - 10th flr.            CHICAGO IL 60664-0338


Illinois Dept. of Employment Securi               (p)INTERNAL REVENUE SERVICE                  James Athanas
33 S. State St., 10th Floor                       CENTRALIZED INSOLVENCY OPERATIONS            1013 Half Day Road
Chicago, IL 60603-2806                            PO BOX 7346                                  Highland Park, IL 60035-1825
                                                  PHILADELPHIA PA 19101-7346


Joseph Mann & Creed                               Pekin Insurance Company                      Pucin & Friedland P. C.
8948 Canyon Falls Blvd                            John S Pucin, Esq.                           1699 East Woodfield Road
Suite 200                                         1699 E Woodfield Rd #360A                    Schaumburg, IL 60173-4947
Twinsburg, OH 44087-1900                          Schaumburg, IL 60173-4935


RSV Partner LLC                                   RSV Partners, LLC                            State Farm
1240 Meadow                                       c/o The Braeside Group, Ltd.                 P. O. Box 680001
4th Floor                                         1240 Meadow Road, 4th Floor                  Dallas, TX 75368-0001
northbrook, IL 60062-8300                         Northbrook, IL 60062-8300
Susan A. Stoddard Case 17-03883          Doc 107Teller,
                                                   Filed   11/14/18
                                                        Levit             Entered
                                                              & Silvertrust, PC      11/14/18 11:47:42      Desc
                                                                                                Windset Capital     Main
                                                                                                                Corporation
Latimer LeVay Fyock LLC                              Document           Page
                                                19 S LaSalle Street, Ste 701    3 of 5          Askounis & Darcy, PC
55 West Monroe Street                                Chicago, IL 60603-6369                               Madelaine Newcomb
Suite 1100                                                                                                444 N. Michigan Ave., Ste. 3270
Chicago, Illinois 60603-5128                                                                              Chicago, IL 60611-3906

Windset Capital Corporation                          Windset Capital Corporation                          Gina B Krol ESQ
Askounis & Darcy, PC                                 c/o Askounis & Darcy, PC                             Cohen & Krol
Thomas V. Askounis                                   444 N. Michigan Avenue, Ste 3270                     105 West Madison Street #1100
444 N. Michigan Ave., Ste. 3270                      Chicago, IL 60611-3906                               Chicago, IL 60602-4600
Chicago, IL 60611-3906

Joseph E Cohen                                       Patrick S Layng
Cohen & Krol                                         Office of the U.S. Trustee, Region 11
105 West Madison Suite 1100                          219 S Dearborn St
Chicago, IL 60602-4600                               Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       (d)Illinois Department of Revenue                    Internal Revenue Service
Bankruptcy Division                                  Bankruptcy Unit                                      Cincinnati, OH 45999
100 W. Randolph Street                               PO Box 19035
Chicago, IL 60601                                    Springfield, IL 62794-9035




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Eagle Fence Distributing, LLC                     (u)Windset Capital Corporation                       (u)Cynthia Ledbetter
                                                                                                          Eagle Fence Distributing, LLC




(u)Ila Lemonis                                       (u)Meghan Jackson                                    (u)Nancy Brunn
                                                     Windset Capital Corporation




End of Label Matrix
Mailable recipients    37
Bypassed recipients     6
Total                  43
 Case 17-03883         Doc 107    Filed 11/14/18 Entered 11/14/18 11:47:42          Desc Main
                                   Document     Page 4 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN THE MATTER OF:                                    )      Chapter 11
                                                     )
ATHANAS FENCE CO., INC.,                             )      No. 17-03883
                                                     )
                                      Debtor.        )      Judge Timothy A. Barnes

                           MOTION FOR ENTRY OF FINAL DECREE

TO THE HONORABLE TIMOTHY A. BARNES
   BANKRUPTCY JUDGE

            Now comes ATHANAS FENCE CO., INC., Debtor herein, by and through its

attorney Joseph E. Cohen of Cohen & Krol, and respectfully represents unto this Honorable

Court as follows:

            1.   That the above-named Debtor filed its Voluntary Petition under Chapter ll on

the 10th day of February, 2017.

            2.   That this Honorable Court entered an Order confirming the Debtors Amended

Plan of Reorganization on December 7, 2017.

            3.   That the Debtor has made the initial distributions due under the Amended Plan

of Reorganization.

            4.   That the Debtor has substantially complied with all of the terms contained in its

confirmed Chapter 11 Plan.

            5.   That the Debtor has sent notice of this Motion to all creditors and parties in

interest.

            WHEREFORE, ATHANAS FENCE CO., INC., Debtor herein, prays for the entry of a
 Case 17-03883     Doc 107     Filed 11/14/18 Entered 11/14/18 11:47:42       Desc Main
                                Document     Page 5 of 5


Final Decree in this matter and an Order directing the Clerk of the United States Bankruptcy

Court to close this case and for such other relief as the Court shall deem proper.



JOSEPH E. COHEN
GINA B. KROL
COHEN & KROL
105 W. Madison St., Ste 1100               BY: /s/ JOSEPH E. COHEN
Chicago, IL 60602                              Attorney for Debtor
312/368-0300
